Per Curiam,
Appellant’s affidavit of defense admits its violation of the agreement of June 29, 1908, between it and the appellee. The latter had, therefore, a right to rescind, under' the twentieth clause of the agreement, and to recover from the appellant the price of goods delivered in pursuance of it. This action was brought for that purpose, and nothing is averred in the affidavit of defense which relieves the appellant from paying the sum claimed in appellee’s statement. This was the correct view of the learned court below in making absolute the rule for judgment.
Judgment affirmed.